DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2021 has been entered.

Election/Restrictions
Claims 5-6, 8-11, 13-14, and 18-20 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/31/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a resin insulating layer having a first main surface and an opposing second main surface, the resin insulating layer being disposed on the first main surface of the wiring layer such that the second main surface of the resin insulating layer contacts the first main surface of the wiring layer, the resin insulating layer having the coil core buried therein and provided with another-side coil electrode comprising a remaining part of the coil electrode;
a component provided on the wiring layer and connected to the wiring electrode; and
a plurality of columnar connection conductors buried in and only extending in the resin insulating layer, wherein one end of each of the plurality of columnar connection conductors is exposed at the first main surface of the resin insulating layer as an external connection terminal and another end of each of the plurality of columnar connection conductors is connected to the first land electrode of the wiring electrode of the wiring layer, wherein the first main surface of the resin insulating layer is located on an opposite side to the wiring layer;
wherein the coil electrode comprises the another-side coil electrode of the resin insulating layer connected to the one-side coil electrode of the wiring layer.
The reference of record does not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981.  The examiner can normally be reached on M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837